Case 3:11-cv-00638-JAH-KSC Document 355 Filed 08/23/19 PageID.9627 Page 1 of 12




   1 EASTMAN MCCARTNEY DALLMANN LLP
     Gary L. Eastman (SBN 182518)
   2 Gary@EMDLLP.com
     401 W. A Street, Suite 1785
   3 San Diego, California 92101
     Telephone: (619) 230-1144
   4 Facsimile: (619) 230-1194
   5
     Attorneys for Plaintiffs/Counter-defendants
   6 Dr. Greens, Inc. and Matthew Green
   7
   8
                           UNITED STATES DISTRICT COURT
   9
                        SOUTHERN DISTRICT OF CALIFORNIA
  10
  11 DR. GREENS, INC., a California          Case No. 11cv0638 JAH (KSC)
     corporation, and MATTHEW
  12 GREEN, an individual
                                             DEFENDANTS’ MEMORANDUM OF
  13              Plaintiffs,                POINTS AND AUTHORITIES
                                             OPPOSING MOTION FOR ENTRY
  14        v.                               OF FINAL JUDGMENT AND TO SET
                                             AMOUNT OF ATTORNEYS’ FEES
  15 JAMES MATTHEW STEPHENS,
     an individual, and SPECTRUM
  16 LABORATORIES, INC., an Ohio             ORAL ARGUMENT REQUESTED
     limited liability company
  17
                   Defendants.
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       DEFENDANTS’ OPP’N TO MOTION FOR
       ENTRY OF JUDGMENT AND FEES                              Case No. 11cv0638 JAH (KSC)
Case 3:11-cv-00638-JAH-KSC Document 355 Filed 08/23/19 PageID.9628 Page 2 of 12




   1     I. INTRODUCTION
   2         Matthew Green and Dr. Greens, Inc. (hereinafter “Defendants”) initiated
   3 these proceedings in 2011 by filing a declaratory judgment action, namely for patent
   4 non-infringement and invalidity, against Matthew Stephens and Spectrum
   5 Laboratories, Inc. (Dkt. 1.) Stephens and Spectrum Laboratories, Inc. (hereinafter
   6 “Plaintiffs”) responded with an answer asserting five counterclaims against
   7 Defendants. (Dkt. 8, pp. 14-17.) By the time the case was tried before a jury in
   8 February 2018, Plaintiffs had narrowed down their original five counterclaims,
   9 which had included state and common-law claims, to simple patent infringement
  10 claims only. (Dkt. 292, pp. 6-9.)
  11         On February 23, 2018, the jury returned a verdict in favor of Plaintiffs on the
  12 infringement claims and awarded Plaintiffs $865,173 in reasonable royalty damages.
  13 (Dkt. 326; Dkt. 344-1, pp. 1-2.) The Court granted Plaintiffs’ motion for enhanced
  14 damages, pre-judgment interest, and attorneys’ fees, which was reflected in the
  15 Clerk’s entry of judgment on March 29, 2019. (Dkt. 340; Dkt. 341; Dkt. 344-1, p.
  16 2.) A plaintiff desiring attorneys’ fees must, within 14 days after entry of judgment,
  17 file a motion stating, or at least fairly estimating, the desired amount. Fed. R. Civ. P.
  18 54(d)(2)(B). Judgment was entered March 29, 2019, but Plaintiffs did not file a
  19 motion quantifying its attorneys’ fees request until May 24, 2019, 38 days after the
  20 14-day deadline. (See Dkt. 344.)
  21         In the meantime, Defendants filed a notice of appeal in April 2019; the United
  22 States Court of Appeals for the Federal Circuit deactivated the appeal and asked this
  23 Court to resolve the attorneys’ fee issue before an appeal will be considered. (Dkt.
  24 350.) For the reasons discussed below, this Court should decline to award attorneys’
  25 fees to Plaintiffs, because their motion was untimely and the delay was inexcusable.
  26 In the alternative, Defendants request that this Court reduce the award amount to the
  27 extent that the attorneys’ labor was not reasonably related to furthering successful
  28 causes of action.
       DEFENDANTS’ OPP’N TO MOTION FOR
       ENTRY OF JUDGMENT AND FEES                1                   Case No. 11cv0638 JAH (KSC)C
Case 3:11-cv-00638-JAH-KSC Document 355 Filed 08/23/19 PageID.9629 Page 3 of 12




   1      II. ATTORNEYS’ FEES SHOULD BE DENIED BECAUSE PLAINTIFFS’
          MOTION WAS UNTIMLEY AND THE DELAY WAS INEXCUSABLE.
   2
   3         The Court should deny Plaintiffs’ request for attorneys’ fees because
   4 Plaintiffs failed to file a motion quantifying the attorneys’ fees within 14 days of
   5 entry of judgment, as the Federal Rules require. Rule 54(d)(2)(B) requires that a
   6 claim for attorneys’ fees must made by motion filed no later than 14 days after entry
   7 of judgment. The motion must specify the grounds for relief and must “state the
   8 amount sought or provide a fair estimate of it.” Fed. R. Civ. P. 54(d)(2)(B)(iii). The
   9 Federal Circuit has specifically held that Fed. R. Civ. P. 54(d)(2)(B) applies to
  10 attorneys’ fees awarded in patent infringement cases under 35 U.S.C. § 285. IPXL
  11 Holdings, LLC v. Amazon.com, Inc., 430 F.3d 1377, 1386 (Fed. Cir. 2005). The 14-
  12 day timeline can only be extended upon motion to the court showing excusable
  13 neglect, per Rule 6(b). Id. at 1385-86.
  14         Although Plaintiffs estimated their attorneys’ fees in detail in their motion
  15 that they eventually filed (see Dkt. 344-1), this motion was filed more than a month
  16 late. Judgment was entered on March 29, 2019, so Plaintiffs’ motion was required to
  17 be filed by no later than April 15, 2019. By filing their motion on May 24, 2019,
  18 Plaintiffs exceeded the statutory deadline by 38 days. In IPXL Holdings, a patent
  19 infringement case, the Federal Circuit overturned attorneys’ fees awarded to a
  20 plaintiff that filed its motion merely three days after the 14-day window. IPXL
  21 Holdings, 430 F.3d at 1386. The Court held that the district court had abused its
  22 discretion in allowing the late filing, given the clear language of Fed. R. Civ. Pro
  23 54(d)(2)(B). Id. The Court also noted that the plaintiff had not filed a Rule 6(b)
  24 motion showing excusable neglect, the only way to extend the 14-day period once it
  25 has expired. Id. at 1385-86.
  26         In our case, Plaintiffs filed their motion a full 38 days after the April 15
  27 deadline, as compared to the three-day delay in IPXL Holdings that warranted
  28 reversal of attorneys’ fees. In 2013, this Court denied attorneys’ fees in a patent case
     DEFENDANTS’ OPP’N TO MOTION FOR
     ENTRY OF JUDGMENT AND FEES                  2                         Case No. 8:19-cv-00878
Case 3:11-cv-00638-JAH-KSC Document 355 Filed 08/23/19 PageID.9630 Page 4 of 12




   1 in which the delay was 39 days. Multimedia Patent Trust v. LC Elecs. Inc., No. 12-
   2 cv-2731-H (KSC), 2013 WL 12073797, *8-*9 (S.D. Cal. Oct. 1, 2013). See also
   3 Wedgetail Ltd. v. Huddleston Deluxe, Inc., 576 F.3d 1302, 1306 (Fed. Cir. 2009)
   4 (upholding the district court’s denial of attorneys’ fees in a patent case where the
   5 movant never quantified them with specificity).
   6        Plaintiffs did not file a Rule 6(b) extension request, but even if they had, they
   7 would not have been able to show excusable neglect to justify an extension. Courts
   8 evaluate four factors in deciding whether a party’s delay was attributable to
   9 excusable neglect: (1) the length of the delay; (2) the danger of prejudice to the
  10 opposing party; (3) the reasons for the delay, including whether the delay was within
  11 the movant’s control; and (4) the movant’s good faith, or lack thereof. Tancredi v.
  12 Metropolitan Life Ins. Co., 378 F.3d 220, 228 (2d Cir. 2004) (quoting Pioneer Inv.
  13 Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993).
  14        A.     Factor 1: Length of Delay
  15        Although the Federal Rules permit the prevailing party to file its motion up to
  16 14 days after entry of judgment, which would have been April 15, 2019, Plaintiffs
  17 had the ability to provide their attorneys’ fee calculations much earlier. The jury
  18 verdict was entered roughly 18 months ago, on February 23, 2018. At this point, the
  19 vast majority of the proceedings were over, notwithstanding post-trial motions. In
  20 their motion for enhanced damages, attorneys’ fees, and prejudgment interest, filed
  21 May 22, 2018, Plaintiffs promised to provide their precise attorneys’ fees “upon
  22 completion of this briefing as well as any potential motion for judgment on unclean
  23 hands that Greens stated it would raise as its sole post-trial motion.” (See Dkt. 366-
  24 1, p. 11 n.3.) As Defendants decided not to pursue the unclean hands issue, briefing
  25 had been complete as of May 22, 2018—at which point Plaintiffs should have filed
  26 their motion as they had promised. Even if the proceedings had not quite concluded
  27 at that point, that would not have prevented Plaintiffs from fairly estimating their
  28
       DEFENDANTS’ OPP’N TO MOTION FOR
       ENTRY OF JUDGMENT AND FEES                3                         Case No. 8:19-cv-00878
Case 3:11-cv-00638-JAH-KSC Document 355 Filed 08/23/19 PageID.9631 Page 5 of 12




   1 attorneys’ fees covering the years of litigation starting in 2011. The potential for
   2 future litigation expenses does not excuse the timely filing requirement under Rule
   3 54(d)(2)(B), as the plaintiff can “reasonably anticipate” those future expenses and
   4 include those estimates in its motion to the court. See Perfect 10, Inc. v. Giganews,
   5 Inc., 847 F.3d 657, 676 (9th Cir. 2017). Therefore, there is no good reason why
   6 Plaintiffs waited an entire year, from May 2018 until May 2019, to file their motion
   7 with the Court.
   8         B.     Factor 2: Prejudice
   9
             Both Defendants and this Court have been prejudiced by Plaintiffs’ late filing
  10
       of their attorneys’ fees request. Because Plaintiffs did not timely file, this Court has
  11
       been delayed in issuing a final judgment on the merits. Because Defendants filed a
  12
       notice of appeal in April 2019 after waiting nearly a year for Plaintiffs’ motion, this
  13
       Court was forced to file a motion with the Federal Circuit for limited remand on the
  14 issue of attorneys’ fees once Plaintiffs finally filed their motion in May 2019. (Dkt.
  15 347.) Defendants filed their notice of appeal on April 26, 2019, within 30 days of
  16 the March 29 entry of judgment, to avoid the risk of forfeiting their right to appeal.
  17 However, they were penalized for filing their notice of appeal on time: the Federal
  18 Circuit deactivated Defendants’ appeal pending the outcome of the unresolved
  19 attorneys’ fees issue. Plaintiffs’ untimely filing has not only impeded Defendants’
  20 ability to appeal, but it has burdened judicial economy by creating the need for
  21 unnecessary motions and procedures.
  22
             C.     Factors 3 and 4: Reasons for Delay and Good Faith
  23
             As discussed above, Plaintiffs were able to, and had even promised to,
  24
       quantify their attorneys’ fees once the post-trial motions had concluded in May
  25
       2018. Given that Plaintiffs had nearly a year to prepare their motion prior to the
  26
       entry of judgment, their failure to file within 14 days after the entry of judgment is
  27
       inexcusable. Plaintiffs have offered no legitimate reasons for the delay.
  28
       DEFENDANTS’ OPP’N TO MOTION FOR
       ENTRY OF JUDGMENT AND FEES                  4                         Case No. 8:19-cv-00878
Case 3:11-cv-00638-JAH-KSC Document 355 Filed 08/23/19 PageID.9632 Page 6 of 12




   1         In sum, this Court should deny Plaintiffs’ request for attorneys’ fees in its
   2 entirety because it was untimely. Even had Plaintiffs requested an extension of time
   3 under Rule 6(b), the request would not have been granted because Plaintiffs’ neglect
   4 was inexcusable.
   5
   6      III.  IF GRANTED, ATTORNEYS’ FEES SHOULD BE REDUCED
          TO THE EXTENT THAT THE ATTORNEYS’ LABOR WAS NOT
   7      REASONABLY RELATED TO FURTHERING SUCCESSFUL CLAIMS.
   8
             If the Court chooses to award attorneys’ fees despite Plaintiffs’ unjustified
   9
       delay, the Court should reduce the amount to the extent that the attorneys’ labor did
  10
       not reasonably further successful claims. A lodestar analysis applies to requests for
  11
       attorneys’ fees in patent infringement actions. In re Bluetooth Headset Prods.
  12
       Liability Litigation, 654 F.3d 935, 941 (9th Cir. 2011). The lodestar figure is
  13
       calculated by multiplying the number of hours the attorneys reasonably spent on the
  14
       litigation by a reasonable hourly rate, taking into account the type of case and the
  15
       attorneys’ experience. Id. Hours spent on unrelated or unsuccessful claims do not
  16
       count as time “reasonably spent” on the litigation and thus must be discounted from
  17
       the ultimate attorneys’ fee award. Hensley v. Eckerhart, 461 U.S. 424, 435 (1984);
  18
       see also Hotchkiss v. CSK Auto, Inc., 949 F.Supp.2d 1040, 1045 (E.D. Wash. 2013)
  19
       (“Only hours reasonably expended on successful claims should be included in the
  20
       lodestar calculation; the court must exclude hours billed on unsuccessful or
  21
       unrelated claims.”).
  22
  23         A.     Lodestar Basis for Reducing the Attorneys’ Fee Award

  24         Plaintiffs’ attorneys’ fee request of $883,426.98, representing more than
  25 2,400 hours of work, is too high because it encompasses time spent on unsuccessful
  26 claims that were irrelevant to the patent infringement claims that Plaintiffs
  27 ultimately litigated, and prevailed on, at trial.
  28
       DEFENDANTS’ OPP’N TO MOTION FOR
       ENTRY OF JUDGMENT AND FEES                 5                         Case No. 8:19-cv-00878
Case 3:11-cv-00638-JAH-KSC Document 355 Filed 08/23/19 PageID.9633 Page 7 of 12




   1         Plaintiffs, who are based in Ohio, originally asserted five counterclaims
   2 against Defendants in 2011: 1) patent infringement under the Patent Act, 35 U.S.C.
   3 § 271; 2) false advertising under the Lanham Act, 15 U.S.C. § 1125(a)(1)(B); 3)
   4 violations of Ohio’s Deceptive Business Practices Act, Ohio Rev. Code § 4165.01-
   5 04; 4) violations of California’s unfair competition statute, Cal. Bus. § Profs. Code §
   6 17200; and 5) malicious litigation under Ohio common law. (Dkt. 8, pp. 14-17.)
   7         Plaintiffs maintained all five of these claims until formally withdrawing
   8 counts 2-5 one month before trial, in January 2018. (See Dkt. 292, pp. 6-9 (listing all
   9 causes of action to be tried).) At trial in February 2018, Plaintiffs ultimately litigated
  10 and succeeded only on patent infringement (count 1).
  11               1.   The Four Dropped Claims Were Unrelated to the Successful
  12               Patent Infringement Claim.
  13         In cases like ours where the prevailing party succeeded on only some of the
  14 claims originally brought, a lodestar analysis first asks whether the failed claims
  15 were unrelated to and separable from the successful ones. Hotchkiss, 949 F.Supp.2d
  16 at 1048, citing Hensley, 461 U.S. at 434-35. A claim is unrelated and separable if it
  17 does not share the same “common core” of facts and legal theories. Id., citing
  18 Hensley, 461 U.S. at 434-35. Attorneys’ fees for time spent on unrelated, separable
  19 claims may not be awarded. Id.
  20         In a case factually similar to ours, the district court reduced the plaintiff’s
  21 attorneys’ fee award “to account for the fact that much of counsel’s time was
  22 devoted to pursuing claims that were dropped or dismissed.” Diaz v. Jiten Hotel
  23 Mgmt., Inc., 741 F.3d 170, 172 (1st Cir. 2013). A fired employee had originally
  24 alleged six claims against her former employer, including two discrimination-based
  25 claims, a civil rights claim, wrongful termination, intentional infliction of emotional
  26 distress, and defamation. She voluntarily dropped the civil rights, wrongful
  27 termination, and defamation claims, and the intentional infliction claim was
  28 dismissed before trial. Id. Only the two discrimination-based claims were tried, and
     DEFENDANTS’ OPP’N TO MOTION FOR
     ENTRY OF JUDGMENT AND FEES                 6                       Case No. 8:19-cv-00878
Case 3:11-cv-00638-JAH-KSC Document 355 Filed 08/23/19 PageID.9634 Page 8 of 12




   1 the plaintiff eventually prevailed on only one of her original six claims. Id. On
   2 appeal, the First Circuit held that the district court did not abuse its discretion in
   3 reducing the award to reflect the four dropped claims that did not contribute to the
   4 ultimate result. Id. at 173.
   5         Just like in Diaz, Plaintiffs in our case should not receive attorneys’ fees on
   6 behalf of “unsuccessful and largely independent claims.” Diaz, 741 F.3d at 173.
   7 Plaintiffs’ four dropped claims were based in the Lanham Act, Ohio’s Deceptive
   8 Business Practices Act, California’s unfair competition statute, and Ohio common
   9 law. These are legal theories entirely distinct from patent infringement, and just like
  10 the extraneous non-discrimination-related claims in Diaz, these are totally separate
  11 issues not deriving from the same “common core” of facts determining whether
  12 Defendants practiced Plaintiffs’ patented invention. These dropped claims had little
  13 to no bearing of the ultimately litigated patent issues—similar to how wrongful
  14 termination, intentional infliction of emotional distress, defamation, and civil rights
  15 issues were found to have no bearing on the plaintiff’s successful discrimination
  16 claim in Diaz.
  17         A significant percentage of Plaintiffs’ attorneys’ labor, especially during
  18 Phases I and II as set forth in Plaintiffs’ Motion for Entry of Final Judgment and to
  19 Set Amount of Attorneys’ Fees (Dkt. 344-1, p. 7), was devoted to legal research,
  20 drafting, and discovery related to the dropped claims. For example, Plaintiffs state in
  21 their motion that the hours billed during Phase I (March 29, 2011 through December
  22 2011) was spent conducting activities including evaluating, drafting, revising, and
  23 filing counterclaims against Defendants. (Dkt. 344-1, p. 9.) During Phase II (January
  24 1, 2012 through February 28, 2014), Plaintiffs’ attorneys conducted discovery,
  25 including discovery on matters related to the dropped claims, and filed amended
  26 counterclaims that still maintained all five causes of action. (Dkt. 344-1, pp. 10-11;
  27 Dkt. 95.) Because the factual analysis for the four dropped claims was unrelated to
  28 investigation of patent infringement, hours spent on the false advertising and
     DEFENDANTS’ OPP’N TO MOTION FOR
     ENTRY OF JUDGMENT AND FEES                7                          Case No. 8:19-cv-00878
Case 3:11-cv-00638-JAH-KSC Document 355 Filed 08/23/19 PageID.9635 Page 9 of 12




   1 malicious prosecution claims were not “reasonably necessary to the effective
   2 prosecution of plaintiff’s [successful] claims.” Designing Health, Inc. v. Erasmus,
   3 No. CV 98-4758 LGB (CWx), 2003 WL 25902463, at *12 (C.D. Cal. May 1, 2003),
   4 citing Sealy, Inc. v. Easy Living, Inc., 743 F.2d 1378, 1385 n.4 (9th Cir. 1984). As
   5 “work on an unsuccessful claim cannot be deemed to have been ‘expended in
   6 pursuit of the ultimate result achieved,’” the Court should reduce the attorneys’ fee
   7 award to account for hours spent on the unrelated claims. Hensley, 461 U.S. at 435.
   8                 2.   The Four Dropped Claims, Even if Related to the Successful
   9                 Patent Claim, Resulted in Expenses Not Reasonably Necessary to
                     Achieve the End Result.
  10
              Even assuming, arguendo, that the four dropped claims were related to the
  11
       successful patent claim, attorneys’ fees may be awarded only if “expenditure of
  12
       counsel’s time was reasonable in relation to the success achieved,” per the second
  13
       step of the lodestar analysis. Hensley, 461 U.S. at 436. To illustrate that point,
  14
       Hensley noted that, hypothetically, a claimant who prevailed on only one out of six
  15
       claims should not be entitled to a full attorneys’ fee award. Id. This principle
  16
       applies even when the unsuccessful claims were “interrelated, nonfrivolous, and
  17
       raised in good faith.” Id. That is essentially the case here, where Plaintiffs’ attorneys
  18
       for six years invested time and labor pursuing five claims, only one of which was
  19
       ultimately litigated at trial.
  20
              If the hours spent on the related but unsuccessful claims cannot be precisely
  21
       identified, the Court should base its award on “the significance of the overall relief
  22
       obtained by the plaintiff in relation to the hours reasonably expended on the
  23
       litigation.” Hensley, 461 U.S. at 435.
  24
              The time spent pursuing the dropped claims in this case was not significant to
  25
       the ultimate outcome of the litigation. Even if loosely based on the same
  26
       circumstances as the patent claims, Plaintiffs’ false advertising and malicious
  27
       prosecution claims resulted in more attorneys’ hours than reasonably necessary to
  28
       DEFENDANTS’ OPP’N TO MOTION FOR
       ENTRY OF JUDGMENT AND FEES                  8                          Case No. 8:19-cv-00878
Case 3:11-cv-00638-JAH-KSC Document 355 Filed 08/23/19 PageID.9636 Page 10 of 12




    1 prevail. The dropped claims required Plaintiffs to establish Defendants’ deceptive
    2 business practices and bad-faith litigatory intent, which are irrelevant to the
    3 technical question of whether Defendants infringed Plaintiffs’ patent. None of the
    4 four dropped claims are even based on the Patent Act, showing at best a tenuous
    5 connection at best to the infringement allegations. Thus, the dropped claims resulted
    6 in extra attorneys’ hours that did not reasonably further the objectives of the
    7 litigation, and the Court should adjust the fee award accordingly.
    8         B.     Proposed Formula for Reducing the Award Amount
    9
              Although Hensley notes that there is “no precise rule or formula” for reducing
   10
        a fee award under a lodestar analysis, “[t]he district court may attempt to identify
   11
        specific hours that should be eliminated, or it may simply reduce the award to
   12
        account for the limited success. The court necessarily has discretion in making this
   13
        equitable judgment.” Hensley, 461 U.S. at 436-37.
   14         Plaintiffs, in their Motion for Entry of Final Judgment and to Set Amount of
   15 Attorneys’ Fees, divide their attorneys’ fees into five phases of litigation. Phases I-
   16 IV cover the time period (March 29, 2011 through November 30, 2017) during
   17 which Plaintiffs’ four non-litigated counterclaims were still active. Therefore,
   18 Defendants will assume that a calculable percentage of the 1,720 hours spent on
   19 Phases I-IV did not reasonably further the successful patent claim. Acknowledging
   20 that the bulk of the attorneys’ time was probably spent on the patent-related issues,
   21 Defendants propose that this Court assume 30% of the 1,720 hours were not
   22 reasonably necessary to advance the successful claims. Likely more time was spent
   23 on the four dropped claims, considering that these claims technically comprised
   24 80% of Plaintiffs’ total claims. However, Plaintiffs state that they have requested
   25 compensation for only 88.7% of their attorneys’ billable hours, which, if true, is a
   26 start toward discounting the unnecessary hours. (Dkt. 344-1, p. 7 n.3.)
   27
   28
        DEFENDANTS’ OPP’N TO MOTION FOR
        ENTRY OF JUDGMENT AND FEES                 9                         Case No. 8:19-cv-00878
Case 3:11-cv-00638-JAH-KSC Document 355 Filed 08/23/19 PageID.9637 Page 11 of 12




    1         Plaintiffs have requested $603,262.94 representing the 1,720 hours for Phases
    2 I-IV. (See Dkt. 344-1, p. 7.) When a 30% reduction is applied, this amount is
    3 reduced to $422,284.06. Then the total award, including fees for Phase V, is
    4 $702,448.10. This amounts to a roughly 20% reduction of Plaintiffs’ total proposed
    5 fee award.
    6         Reducing an attorneys’ fee award via a lodestar analysis is an inherently
    7 equitable judgment. Hensley, 461 U.S. at 436-37. Given that Plaintiffs’ four dropped
    8 claims were tangential to the ultimate patent litigation and required additional labor
    9 from Defendants’ attorneys over a six-year period, Defendants’ overall proposed
   10 20% reduction of the attorneys’ fee award is equitable.
   11
   12     IV.       CONCLUSION
   13         Defendants respectfully request that this Court deny Plaintiffs’ motion for
   14 attorneys’ fees, because Plaintiffs inexcusably failed to file their quantified request
   15 within the required 14-day period, resulting in prejudice to Defendants and the
   16 Court. If attorneys’ fees are to be awarded, Defendants request that the Court apply
   17 the lodestar method to reduce Plaintiffs’ proposed amount to $702,448.10,
   18 accounting for expenses that did not reasonably advance the ultimate litigation.
   19
   20 DATED: August 23, 2019              EASTMAN MCCARTNEY DALLMANN LLP

   21                                     By:          /s/ Gary L. Eastman
   22                                            Gary L. Eastman
                                                 Attorneys for Plaintiffs/Counter-defendants
   23                                            Dr. Greens, Inc. and Matthew Green
   24
   25
   26
   27
   28
        DEFENDANTS’ OPP’N TO MOTION FOR
        ENTRY OF JUDGMENT AND FEES                10                         Case No. 8:19-cv-00878
Case 3:11-cv-00638-JAH-KSC Document 355 Filed 08/23/19 PageID.9638 Page 12 of 12




    1                             CERTIFICATE OF SERVICE

    2
              I certify that on August 23, 2019, I electronically filed the foregoing
    3
        DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES
    4
        OPPOSING MOTION FOR ENTRY OF FINAL JUDGMENT AND TO SET
    5
        AMOUNT OF ATTORNEYS’ FEES with the Clerk of the Court for the United
    6
        States District Court, Southern District of California, by using the CM/ECF system.
    7
        Participants in the case who are registered CM/ECF users will be served by the
    8
        CM/ECF system.
    9
              Executed on August 23, 2019, at San Diego, California.
   10
   11
                                                       /s/   Gary Eastman
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        DEFENDANTS’ OPP’N TO MOTION FOR
        ENTRY OF JUDGMENT AND FEES                11                  Case No. 11cv0638 JAH (KSC)C
